Citation Nr: 1421603	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  06-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic jaw disability, claimed as pain and popping.

2.  Entitlement to service connection for chronic headaches, to include as secondary to chronic jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from March 1996 to March 2000.

This matter comes before the Board of Veterans' (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

This matter was previously before the Board in July 2010, October 2011, September 2012, and April 2013, on which occasions it was remanded for additional development. 


FINDINGS OF FACT

1.  A chronic jaw disability was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service. 

2.  Chronic headaches were not manifested during the Veteran's active duty service or for years after service, nor are they otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a chronic jaw disability, claimed as pain and popping, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for chronic headaches, to include as due to a chronic jaw disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In February 2006 and March 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in July 2010, August 2010, and October 2012.  The July 2010 examination report (concerning the Veteran's jaw disability) contained an inadequate medical opinion.  However, in a September 2013 addendum opinion, Dr. C.H. provided a fully adequate opinion.  The addendum opinion fully addressed the issue at hand, and the examiner reviewed the claims file in conjunction with the examination.  The examinations were otherwise adequate.  The duties to notify and to assist have been met.  

The issues were previously remanded because the VA examiners had failed to consider the Veteran's lay statements regarding continuity before rendering their opinions (thereby rendering the opinions inadequate).  The Board finds that the most recent opinion, written in September 2013 by Dr. C.H. adequately addresses the lay statements made by the Veteran.  Consequently, the Board finds that the RO has substantially complied with the remand directives.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Jaw Disability

In an August 2010 statement in support of the claim (VA Form 21-4138) the Veteran stated that he had his wisdom teeth pulled, and that afterwards, he experienced difficulty chewing and swallowing (as well as hearing and speaking).  He stated that having his wisdom teeth pulled was the only traumatic experience to his jaw and that all his symptoms began at that time (VBMS Doc. 74, p. 6).

The service treatment records include a March 1996 report in which the Veteran was noted to have Angle's Class I occlusion and crossbite of the molar, right side (VBMS Doc. 74, p. 52).  In September 1998, the Veteran underwent extraction of teeth 1, 16, 17, and 32 (VBMS Doc. 74, p. 6).  Under complications, the examiner stated "Dense bone!"  An October 1998 follow up report reflects that the sites were healing, with mild edema (VBMS Doc. 74, p. 6).  There were no signs of infection.  In a November 1999 Report of Medical Assessment, the Veteran was asked if he had any dental problems (VBMS Doc. 74, p. 9).  He responded, by checked box, that he did not.  In January 2000, the Veteran completed a Report of Medical History in which he denied, by checked box, that he ever had severe tooth or gum trouble, and frequent or severe headaches (VBMS Doc. 74, p. 10).  The Veteran's January 2000 separation examination yielded normal findings (VBMS Doc. 74, pgs. 3-4).       

The Veteran underwent a VA examination in July 2010 (VBMS Doc. 46).  The examiner (Dr. C.H.) reviewed the claims file in conjunction with the examination.  The Veteran reported popping in his left temporomandibular joint (TMJ) when he yawns.  The popping was accompanied by some pain that did not last long.  The Veteran was not sure of the duration but stated that he noticed it throughout his career in the military.  He denied trauma to the face or jaw.  He reported that he had his wisdom teeth extracted in 1998.  He denied clenching or grinding his teeth.  The examiner found that there was no functional impairment due to loss of motion or masticatory function loss.  He noted that the Veteran was missing tooth #2 and all 4 third molars.  There was no limitation of interincisal range of motion. 

Upon examination, the examiner found that the Veteran had intact dentition with slight wear facets posterior crossbite on the right side, class 3 anterior occlusion, and normal mandibular range of motion.  There was no tenderness to palpation of the TMJs or muscles of mastication.  There was a definite popping of the left TMJ upon maximum opening.  The examiner diagnosed left temporomandibular joint disc displacement with reduction due to chronic bruxism and/or congenital malocclusion.  He noted that the Veteran had impacted third molars extracted in September 1998, and there were no complications

In an October 2011 addendum opinion, Dr. C.H. reviewed he claims file and noted that the service treatment records did not indicate any symptoms following the removal of the Veteran's molars (VBMS Doc. 50).  He therefore found it less likely than not that the Veteran's jaw disability is related to service.  

In November 2012, VA examiner Dr. T.M.D. submitted an opinion (VBMS Doc. 22).  He reviewed the claims file and noted that the clinical exam note (following the Veteran's wisdom teeth extraction) states that there was no limitation to range of motion, no tenderness to palpation of the TMJs and muscles of mastication.  He noted that developmental posterior cross bite inflects lateral excursive interferences on both working and non-working movements of the mandible frequently resulting in clicking a popping of the TM joint capsule and associated headaches.  He further stated that this developmental condition of cross bite, when combined with chronic clenching and bruxism often results in headaches, clicking and popping of the jaw and is diagnosed as anterior displaced disc with reduction.  He concluded that any chronic jaw disability was less than likely than not related to any incident of Veteran's period of active service, including the1998 wisdom tooth extraction.  He also opined that associated chronic headaches as a result of anterior displaced disc with reduction were not related to any disease or injury from active service.  

In May 2013, Dr. T.M.D. submitted an addendum opinion (VBMS Doc. 49).  He once again reviewed the claims file and pointed out that the Veteran had his wisdom teeth removed without complications.  He referenced the0 clinical examination that had shown no limitation to range of motion, no tenderness to palpation of the TMJs or muscles of mastication.  There was no chronic jaw disability related to any incident of the Veteran's period of active service including the 1988 wisdom tooth extraction.

In September 2013, Dr. C.H. submitted an additional addendum in which he acknowledged the Veteran's contentions regarding continuity of symptomatology (VBMS Doc. 7).  However, his opinion remained unchanged.  He once again opined that it is less likely than not that any current chronic jaw disability was related to any incident of Veteran's period of active service, including the extraction of his third molars.  He explained that TMJ pain following third molar extractions is thought to be due to excessive force being exerted on the mandible without adequate support, and it presents as acute symptoms immediately after surgery.  It is thought to be transient and improves over the course of weeks.  He stated that there is little support noted in the literature for a causal relationship between third molar extractions and long term TMJ symptoms.  On the other hand, Dr. C.H. noted that there is a lot of support for a causal relationship between occlusal discrepancies and/or parafunction and TMJ symptoms.  He explained that the Veteran has a Class III malocclusion and posterior crossbite, which is congenital and not developmental.  Consequently, he opined that it is therefore more likely than not that the Veterans jaw symptoms are caused by his congenital malocclusion and likely parafunction. 

With regard to the Veteran's statement of his symptoms, the examiner noted that difficulty chewing and TMJ symptoms have been addressed.  Symptoms relating to
swallowing, hearing, or voice changes did not fall under the scope of practice of
a dentist and he recommended referral to an ENT to address those issues.  He remarked, however, that it was difficult to see how such symptoms 
could be related to the extraction of his third molars several years ago.  The Board agrees with this observation and finds that, despite his recommendation, referral to a specialist is not necessary on the evidence of record.  Rather, the evidence on its face suggests that there is no medical basis for a relationship between the remaining  symptoms (those not addressed by Dr. C.H.)  claimed by the Veteran and his in-service molar extractions.  The Board finds that a dentist is the best qualified professional to address the effects of a dental surgery, and that seeking another opinion in this case from a non-dental specialist would not likely yield any more relevant findings than are already of record.  Saini v. Derwinski, 1 Vet. App. 540, 546  (1991).

In December 2013, Dr. T.M.D. submitted another addendum to his VA examination report (VBMS Doc. 5).  However, the addendum simply reiterates the same findings and opinions noted in his November 2012 and May 2013 opinions.

With no jaw disability noted during service or for several years after service, and with the lone competent medical opinion weighing against the claim, the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a jaw disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Headaches

The service treatment records fail to reflect any findings attributable to headaches.  In January 2000, the Veteran completed a Report of Medical History in which he denied, by checked box, that he ever had frequent or severe headaches (VBMS Doc. 74, p. 10).  The Veteran's January 2000 separation examination yielded normal findings (VBMS Doc. 74, pgs. 3-4).       

Post-service, the Veteran underwent a neurologic examination in August 2010 (VBMS Doc. 45).  The examiner (Dr. J.M.) reviewed the claims file in conjunction with the examination.  The Veteran reported that his headaches began three years earlier (in 2007).  He reported that he had a dental workup and that the dentist speculated that his headaches were secondary to jaw grinding.  The Veteran denied any surgery on his jaw, but reported that he did have wisdom teeth removed in 1998.  He further stated that the jaw clicking started in the year 2000.  He reported getting headaches just about every day, with the severity dependent on how his jaw clicks.  On a scale of 1-10 with 10 being the worst headache ever, he rated the severity an 8.  He reported that Advil helps.  He denied photo sensitivity or phono sensitivity. Headaches were accompanied by nausea.  He denied any vomiting, incapacitation, hospitalizations, and trips to the emergency room for his headaches.  He described the headaches as throbbing and pounding.  They were usually across the back of his head and jaw area.  

Following a thorough examination, the examiner found no clinical or objective findings to support the diagnosis of chronic headaches, as there was no evidence in the service treatment records.  The examiner noted that the Veteran had oral surgery to remove impacted molars in September 1998, but that there was no treatment of headaches until the year 2006.  She noted that in February 2006, he sought treatment for fever, chills, and headaches of 4-5 days duration.  The Veteran admitted that although he has chronic headaches, he was never seen or
treated for headaches in military service and he was only treated for headache once after military service.  The examiner opined that the Veteran did not have a chronic headache disorder.

The Veteran underwent another VA examination in October 2012 (VBMS Doc. 23).  The examiner (Dr. K.T.B.) reviewed the claims file in conjunction with the examination.  The Veteran reported that when he had his wisdom teeth removed, extraction of the left side was difficult, with the dentist having to put his foot up on the desk next to the examination table because he was pulling so hard to remove the teeth.  The Veteran stated that he had minimal anesthesia and pain medication so that he could return to his Marine duties after the extractions.  He reported that he began to experience a loud popping of the left jaw (TMJ) in 2000 whenever he opened jaw too wide.  He reported that he had already had headaches off and on throughout military training but did not go to sick call, and thus there is no documentation.  He stated that the headaches worsened after the teeth extraction, when the jaw started popping.

After a thorough examination, the examiner noted that the Veteran has never been diagnosed with a particular type of headache.  The examiner classified it as tension in because the Veteran stated that the occasional headaches during active duty were (the Veteran thought) just from the stress of the training, and he never went to sick call.  The examiner noted that the headaches would resolve spontaneously and the Veteran never had a headache that could be called a migraine.  Th e Veteran reported that he began to have more headaches since his left jaw started popping.  The examiner noted that the Veteran has not yet been given a positive opinion relating his current jaw disability to his active service.  She stated that if service connection is granted for a jaw disability, it can follow that he be given secondary service connection for headaches relating to the left jaw disability.  However, she opined that there should not be service connection for headaches by themselves because there is no documentation of these in his active duty records in the C-file.

With respect to direct service connection, at the Veteran's August 2010 VA examination he reported that his headaches began three years earlier (in 2007).  Consequently, the Veteran himself has stated that his headaches did not begin until seven years after service (and approximately nine years after he had his wisdom teeth pulled).  This assessment is substantiated by the service treatment records, which include no findings pertaining to headaches (and including a January 2000 Report of Medical History in which the Veteran denied ever having frequent or severe headaches).  Finally, the October 2012 VA examiner opined that the Veteran should not be service connected for headaches because there is no documentation of these in his active duty records in the C-file.

Given that there are no findings of a chronic headache disability in service or for several years after service, and given that the competent medical opinions weigh against the claim, the Board finds that the preponderance of the evidence weighs against the claim for service connection on a direct basis.

Moreover, with regard to service connection as secondary to a jaw disability, the Board notes that the Veteran's claim for entitlement to service connection for a jaw disability has been denied.  Consequently, there is no basis upon which to grant service connection on a secondary basis.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

	
						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic jaw disability, claimed as pain and popping is denied.

Entitlement to service connection for chronic headaches, to include as secondary to chronic jaw disability, is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


